By the Court.

Warner, J.
delivering the opinion.'
[1.] The order from the minutes of the Court, ordering the defendant, Samuel Cherry, to be taken into the custody of the Sheriff, which was offered in evidence in the Court below, was improperly ruled out, and should have been admitted to the jury-
There is no evidence in the record, going to shew that Cherry was surrendered up by his securities on the ca. sa. bond in open Court, so as to require an exonereiur to have been entered on the minutes of the Court. The order of the Court was sufficiently full, in our judgment, to have authorized the Sheriff to have taken the defendant into custody, and to have detained him in the common jail of the County in obedience thereto. *469Let the judgment of the Court below be reversed, on the ground that the Court erred in rejecting the order from the minutes of the Court, offered in evidence by the plaintiff, at the trial.